Citation Nr: 1038188	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  03-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, lumbar spine and left sacro-iliac joint, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for cervical spine 
spondylosis, C3-C7, with mild scoliosis, currently evaluated as 
10 percent disabling.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1968, October 1968 to July 1970, and from April 1980 to December 
1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
August 2001, the RO denied the Veteran's claim for an increased 
rating for his lumbar spine disability, evaluated as 10 percent 
disabling.  In March 2005, the RO granted separate service 
connection for a cervical spine disability, and assigned a 10 
percent evaluation.  In September 2008, the RO denied the 
Veteran's claim for TDIU.  In June 2009, the Board remanded the 
claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the claims files shows that the Veteran had been 
receiving Social Security Insurance (SSI) from the Social 
Security Administration (SSA) up until October 2007, and that in 
January 2008, the RO determined that the SSA's records were 
unavailable, and that any additional attempts to obtain these 
records would be futile.  In a completed "request for employment 
information in connection with claim for disability benefits" 
(VA Form 21-4192), received in July 2008, the Veteran indicated 
that he had terminated his employment, or was retired on 
disability, due to "excessive arthritis" of his back, legs, 
neck and shoulders.  In his substantive appeal to the TDIU issue, 
received in January 2009, the Veteran stated that he had filed a 
disability claim with SSA, and that "I was denied in the 
interview but I will receive the formal papers forthcoming of 
which I can appeal."  

In summary, subsequent to the RO's January 2008 determination 
that SSA records were not available, the Veteran asserted that he 
could not work due to disorders that included arthritis of his 
back, and in January 2009 he stated that the SSA had denied his 
claim for disability benefits; he indicated that he would appeal 
this decision.  

The basis of the SSA's decision is unknown.  However, in a recent 
decision that was decided subsequent to the Board's June 2009 
remand, the Federal Circuit held that when the VA is put on 
notice of the existence of SSA records which may have a 
reasonable possibility of substantiating the Veteran's claim for 
benefits, as here, it must seek to obtain those records before 
proceeding with the appeal.  Golz v. Shinkseki, 590 F.3d 1317 
(Fed. Cir. 2010).  

The SSA's disability decision, and supporting medical reports, 
have not been requested and are not currently associated with the 
claims files.  Given the Court's decision in Golz, the Board has 
no choice but to remand this claim for an attempt to obtain the 
SSA's records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Social 
Security Administration's supporting 
medical records, pertinent to the 
appellant's claim for Social Security 
disability benefits.  

2.  Thereafter, the RO should readjudicate 
the claims.  If any of the benefits sought 
on appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims file should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


